      Case 3:21-cv-00949-K Document 1 Filed 04/27/21                 Page 1 of 6 PageID 1



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS

 TONG LI, an individual, and SUPERNOVA
 INTERNATIONAL, a Michigan company,

         Plaintiffs,
                                                                          Case No. 3:21-cv-00949
 v.

 LAGUNA TOOLS, INC., a California
 corporation,

         Defendant.



                                          COMPLAINT

        Plaintiffs Tong Li (“Li”) and SuperNova International, Inc. (“SuperNova”), collectively

(the “Plaintiffs”), by and through their undersigned counsel, and for their Complaint for patent

infringement against Laguna Tools, Inc. (“Defendant”) hereby allege as follows:

                           PARTIES, JURISDICTION AND VENUE

        1.      Plaintiff Tong Li is an individual, a citizen of the United States and resident of

Haslett, Michigan.

        2.      Plaintiff SuperNova is a Michigan corporation having its principal place of business

at 1709 Thompson St, Lansing, Michigan.

        3.      Defendant Laguna Tools, Inc. is a California corporation having a regular and

established place of business at 744 Refuge Way, Suite 200, Grand Prairie, Texas 75050 within

this Judicial District.

        4.      This is an action for patent infringement arising under the patent laws of the United

States of America, 35 U.S.C. § 1, et. seq., including 35 U.S.C. § 271. Subject matter jurisdiction

in this Court is based on 28 U.S.C. §§ 1331 and 1338 (a). This Court has personal jurisdiction over
     Case 3:21-cv-00949-K Document 1 Filed 04/27/21                  Page 2 of 6 PageID 2



Defendant Laguna Tools, Inc. because Defendant has purposely and knowingly committed acts of

patent infringement within this Judicial District and is doing and has done substantial business in

this Judicial District, including business relating to the sale, distribution, use, installation, and

repair of the Accused Products as hereinafter defined. Defendant has continuous and systematic

business contacts with the State of Texas and, directly or through subsidiaries and intermediaries

such as retailers, conduct business in Texas by shipping, distributing, offering for sale, selling,

advertising, using, installing, and repairing the Accused Products in the State of Texas, including

this Judicial District. Defendant, directly or through subsidiaries and intermediaries such as

retailers, have purposefully and voluntarily placed the Accused Products into the stream of

commerce with the intention and expectation that they will be purchased and used by consumers,

including in this Judicial District. Therefore, the exercise of jurisdiction over Defendant is

appropriate under the applicable jurisdictional statutes and would not offend traditional notions of

fair play and substantial justice.

        5.      Venue is proper in this District under 28 U.S.C. §1400(b) as Defendant Laguna

Tools, Inc. has committed acts of infringement in this district through the importation, sale and

offer for sale of infringing goods, and has a regular and established place of business at 744 Refuge

Way, Grand Prairie, within this District.

                      ALLEGATIONS FOR PATENT INFRINGEMENT

        6.      Plaintiff Tong Li is the inventor and owner of United States Patent No. 8,309,881,

issued November 13, 2012 on a laser engraver. The patent is valid and subsisting.

        7.      Plaintiff SuperNova International, Inc. holds the exclusive license under the ‘881

patent to manufacture, have manufactured, import, sell and offer for sale laser engravers

incorporating the inventions protected by the ‘881 patent. See Exhibit A.




                                                 2
     Case 3:21-cv-00949-K Document 1 Filed 04/27/21                   Page 3 of 6 PageID 3



        8.      Plaintiff SuperNova International, has for many years manufactured, had

manufactured, sold and offered for sale laser engraver products incorporating the inventions

protected by the ‘881 patent and has realized substantial revenues from such commercial activity.

Plaintiff SuperNova

        9.      Plaintiff SuperNova International, has, during the time it has sold and offered for

sale laser engraving products incorporating the inventions of the ‘881 patent has plainly and

effectively marked said products with the number of United States Patent No. 8,309,881 thereby

giving the public constructive notice of the existence of said patent and its relationship to the laser

engraving product on which the notice label has been placed.

        10.     Defendant Laguna Tools, Inc., has, on information and belief, imported into the

United States, sold and/or offered for sale laser engraving products, including those bearing the

model number PL12/20, (“Accused Products”) in direct competition with laser engraving products

sold and offer for sale by Plaintiff SuperNova International, and protected by the aforesaid ‘881

patent. The Accused Products infringe at least claims 1, 3, 4, 5, 7, 8, 38, 40 and 45 of the ‘881

patent either literally or by equivalents.

        11.     Defendant has induced and continues to induce infringement of one or more claims

of the ’881 patent under 35 U.S.C. § 271(b). On information and belief, Defendants actively,

knowingly, and intentionally induce, and will continue to actively, knowingly, and intentionally

induce, infringement of the ’881 patent by selling or otherwise supplying the Accused Products

with the knowledge and intent that third parties will use the Accused Products to infringe the ’881

patent, and with the knowledge and intent to encourage and facilitate third-party infringement

through the importation and/or dissemination of the Accused Products and the creation or




                                                  3
     Case 3:21-cv-00949-K Document 1 Filed 04/27/21                 Page 4 of 6 PageID 4



dissemination, through their websites and other sources, of promotional materials, instructions,

product manuals, and/or technical information related to the Accused Products.

       12.     On information and belief, Defendant has contributorily infringed, and continues

to contributorily infringe, one or more claims of the ’881 patent under 35 U.S.C. § 271(c). On

information and belief, Defendant has sold or offered to sell within the United States or imported

into the United States the Accused Products, and Defendant continues to offer to sell or sell within

the United States or import into the United States the Accused Products with the knowledge that

the Accused Products are especially made or especially adapted for use in an infringement of the

’881 patent. On information and belief, the Accused Products are not a staple article or commodity

of commerce suitable for substantial noninfringing use.

       13.     On or about March 31, 2021 Plaintiffs, through counsel, gave notice to Defendant

Laguna Tools, Inc., that its laser engraver Model PL 12/20 infringed the ‘881 patent and demanded

that the infringing product be removed from the market and that Defendant Laguna Tools, Inc.,

account for all sales made to date. See Exhibit B.

       14.     Defendant Laguna Tools, Inc., through counsel, has informed counsel for Plaintiffs

that it will not cease and desist from the sale and offer for sale of the accused PL 12/20 laser

engraver. Accordingly it is Plaintiffs’ belief that Defendant Laguna Tools, Inc. will continue to

infringe the ‘881 patent and damage Plaintiffs through the continued importation, offer for sale

and sale of the model PL12/20 laser engraver.

       15.     Defendant Laguna Tools, Inc., has directly, indirectly, contributorily and/or by

inducement infringed and will continue to infringe the ‘881 patent by importing, assembling,

selling and offer for sale the Accused Products.




                                                   4
      Case 3:21-cv-00949-K Document 1 Filed 04/27/21                 Page 5 of 6 PageID 5



          16.   Defendant Laguna Tools, Inc’s acts of infringement as aforesaid have damaged and

will continue to damage Plaintiffs at least in part through loss of sales revenues in an amount which

can only be determined through an accounting.

          17.   On information and belief Defendant Laguna Tools, Inc., acts of infringement are

and have been willful and deliberate entitling Plaintiffs to not only a reasonable royalty, an

established royalty, and/or lost profits but also to increased damages under 35 U.S.C. §284 and to

attorney fees and costs under 35 U.S.C. §285.

                                     PRAYER FOR RELIEF

          WHEREFORE Plaintiffs pray that this Court enter judgement and provide the following

relief:

          1.    That Defendant has infringed the ‘881 patent in violation of 35 U.S.C. §271.

          2.    That Defendant has induced, and is inducing, infringement of the ‘881 patent;

          3.    That Defendant has contributed to, and is contributing to, infringement of the ‘881

patent;

          4.    That Defendant has willfully infringed, and is willfully infringing, the ‘881 patent;

          5.    That the ‘881 patent is valid and enforceable;

          6.    An Order preliminary and permanently enjoining Defendant, its officers, directors,

agents, servants, employees, affiliates, attorneys and all others acting in privity or in concert with

it from further act of infringement of the ‘881 patent including but not limited to the importation,

sale and offer for sale of the Accused Products and any other products determined through

discovery to infringe the ‘881 patent.

          7.    An accounting for damages sustained as a result of the acts of infringement as

alleged herein, including lost profits, increased or enhanced damages, costs and prejudgment and




                                                  5
     Case 3:21-cv-00949-K Document 1 Filed 04/27/21                    Page 6 of 6 PageID 6



postjudgment interest at the maximum rate permitted by law, and all other damages permitted by

35 U.S.C. § 284, and an award of all such damages

       8.        That this action be adjudged an exceptional case and Plaintiffs be awarded their

attorneys’ fees, expenses, and costs in this action pursuant to 35 U.S.C. § 285; and

       9.        Such other and further relief as this Court deems just and proper under the

circumstances.

                                 DEMAND FOR JURY TRIAL

       Plaintiffs demand a trial by jury as to all issues so triable in this case.


Dated: April 27, 2021                                  Respectfully submitted,

                                                       _/s/ John Demarco___________________
                                                       John Demarco (TX Bar No. 24062336)
                                                       Young Basile Hanlon & MacFarlane, P.C.
                                                       700 Milam St., Ste. 1300
                                                       Houston, TX 77002
                                                       (832) 871-5058 / (248) 649-3338 Fax
                                                       demarco@youngbasile.com

                                                       Thomas N. Young (MI Bar No. P22656)
                                                       (Pro Hac Vice Application To Be Filed)
                                                       Young Basile Hanlon & MacFarlane, P.C.
                                                       3001 W. Big Beaver Rd., Ste. 624
                                                       Troy, MI 48084
                                                       (248) 649-3333 / (248) 649-3338 Fax
                                                       young@youngbasile.com

                                                       Attorneys for Plaintiffs




                                                   6
